SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

995
CA 16-00292
PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


EMMA B. SCHUVER, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

PAMELA LODESTRO, INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF G. MARVIN SCHUVER, DECEASED,
DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


WRIGHT, WRIGHT AND HAMPTON, JAMESTOWN (JOSEPH M. CALIMERI OF COUNSEL),
FOR DEFENDANT-APPELLANT.

BRAUTIGAM & BRAUTIGAM, LLP, FREDONIA (DARYL P. BRAUTIGAM OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Stephen W. Cass, A.J.), entered May 29, 2015. The order, among other
things, denied in part the motion of defendant Pamela Lodestro,
individually, and as executor of the Estate of G. Marvin Schuver, to
dismiss the amended complaint against her.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court